United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 26, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-30340
                          Summary Calendar



RICKY JOSEPH ALEX,

                                    Plaintiff-Appellant,

versus

RICHARD L. STALDER; VENETIA MICHAELS; JERRY GOODWIN;
RAY HANSON; JAMIE FUSSELL; RIOS, Sgt.; TONY TOBIN;
RICKY ANDREWS; TONY WAINRIGHT,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                         USDC No. 03-CV-30
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Ricky Joseph Alex (Alex), Louisiana prisoner # 98130, seeks

to appeal from an order denying as premature his motion for

service of process of his civil rights complaint filed pursuant

to 42 U.S.C. § 1983.   He argues that he is entitled to service of

his complaint pursuant to FED. R. CIV. P. 4(c)(2).

     The district court’s order is not a final order appealable

under 28 U.S.C. § 1291.   See Askanase v. Livingwell, Inc., 981

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-30340
                                -2-

F.2d 807, 810 (5th Cir. 1993).     Nor is the order in the class of

interlocutory orders subject to appeal under 28 U.S.C.

§ 1292(a)(1)-(3).   The district court did not certify the order

as final pursuant to FED. R. CIV. P. 54(b) or as appealable

pursuant to 28 U.S.C. § 1292(b).    The order also is not

appealable pursuant to the collateral order doctrine.       See Brinar

v. Williamson, 245 F.3d 515, 517-18 (5th Cir. 2001).     Therefore,

we lack jurisdiction to hear Alex’s appeal from the district

court’s order.   See id. at 518.

     APPEAL DISMISSED.